DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 3/18/2020, a thorough search for prior arts on EAST and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a transceiver, baseband processor, and method passing control information between the transceiver and baseband processer; as disclosed by the following claimed subject matter of independent claim 21:
A transceiver configured to interface with a baseband processor, the transceiver comprising: 
a signal processing part comprising at least one receive channel and at least one transmit channel; and 
a control interface part having a control line coupled to the baseband processor and configured to transmit control data to the baseband processor, wherein, in a first mode, the control data comprises a frame header followed by a payload, and in a second mode, the control data comprises a frame header comprising a function code, 
wherein, in response to receiving a frame header in the second mode, the baseband processor is configured to perform a function indicated by the function code in the frame header.

Independent claims 31 and 38 are also distinct from the prior art for the same reason, dependent claims 22-30, 32-37, and 39-40 are directly dependent from claims 21, 31, and 38 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184